 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriangle PWC, Inc., a Subsidiary of Triangle Indus-tries, Inc. and Local 2131, International Brother-hood of Electrical Workers, AFL-CIO. Case 20-CA-11820August 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn April 19, 1977, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand finds merit in Respondent's exceptions. Accord-ingly, the Board adopts the findings, conclusions,and recommendation of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(5) of the Act by refusing tobargain with the Charging Party (hereafter Union)concerning pension benefit levels after Respondentand the Union had completed negotiations inJanuary and February 1976 for a new collective-bargaining agreement. We disagree and find that inthe circumstances of this case Respondent's refusalto bargain was justified and lawful.The record reveals that Respondent and the Unionwere parties to a 3-year collective-bargaining agree-ment which expired on February 16, 1976. Thecollective-bargaining agreement also contained aprovision for a retirement plan which covered theperiod from February 16, 1970, through February 16,1975, and was renewable for a successive 5-yearperiod unless notice of a desire to modify was givenby either party at least 60 days prior to February 16,1975, or any subsequent anniversary date.Pursuant to the notification provision, the Unionsent a letter to Respondent on December 5, 1974,requesting discussion of pension plan benefits.Respondent's plant manager replied on December19, 1974, stating in relevant part:It is my suggestion, since no employee will haveten years seniority or be eligible for pension priorto the year 1977, that we defer negotiations on thepension plan until our present labor contract isnegotiated, February 1976.231 NLRB No. 58With the deferral I would offer that all terms ofthe negotiated (1976) pension plan be retroactiveto the anniversary date of the present plan,February 16, 1975.The Union responded on January 10, 1975, acceptingRespondent's proposal to defer the negotiations untilFebruary 1976.It was thus clearly understood by Respondent andthe Union in early 1975 that negotiations regardingpension benefit levels would take place in February1976 at the time of negotiations for a new collective-bargaining agreement.During the course of negotiations in January andFebruary 1976, the pension benefit levels werediscussed, albeit not extensively. The Union did notput forth any proposal regarding pension benefitlevels. There is conflicting record testimony whichthe Administrative Law Judge did not resolve withrespect to who raised the pension benefit level issueand exactly when it was raised. It is clear, however,that Respondent's vice president, Johnson, statedthat all benefit level adjustments would have to comefrom the total amount of moneys under consider-ation in bargaining. In explaining at the hearing thathe had been engaged in "package bargaining,"Johnson testified that he had stated:Well, what I would do would be to again draw thecircle and then I would just write on the left handside of the circle "wages," "group insurance,""pensions," "dental," right on down. Anythingyou want. You want this, here. Whatever itamounts to, whatever piece of pie it takes. If youwant this and it is the whole pie, you take thewhole pie. This is how I negotiate.This was corroborated by both of the Union'switnesses. Joseph Ferrito, the Union's internationalrepresentative, describing Johnson's response to areminder by Ferrito that the pension program hadn'tbeen discussed, testified as follows:A. He says any increased benefits that youare looking for would have to come out of the pie;the pie being this diagram that he kept drawingon the board showing us where monies andbenefits were going, and so forth and so on.Q. Did he refer to the same pie on more thanone occasion?A. I believe he did.Q. Did he refer to the same pie in reference toother benefits such as dental benefits or healthbenefits?A. Yes.492 TRIANGLE PWC, INC.Roger Langlois, the Union's business manager, intestifying about the course of negotiations, read intothe record a portion of the affidavit given to theBoard agent during the course of the investigation ofthis proceeding as follows:At the very end of negotiations just before theCompany gave us their final offer, Joe Ferritoasked when the Pension plan would be negotiat-ed. Mr. Johnson replied that any increase inbenefit of any kind would have to come out of thesame pie.Discussion of the pension benefit level increaseswas not pursued by the union representativesbecause of their preoccupation with issues whichthey felt were more significant. The AdministrativeLaw Judge concluded, however, that both partieswere of mind to pursue the subject after thecollective-bargaining agreement had been concluded.We disagree with the conclusion that there hadbeen agreement, implied or otherwise, to discusspension benefit levels after a contract had beenconcluded. It is clear, as recognized by the Adminis-trative Law Judge, that the parties had not expresslyagreed to do so. Indeed, Union witness Ferritotestified that it was not his understanding thatRespondent had agreed to negotiate benefit levelsafter the close of contract negotiations. Further, theearlier agreement of the parties to negotiate thosebenefits during the contract negotiations and John-son's corroborated statements that any such increas-es would have to come from the "pie" detract fromthe logic of the Administrative Law Judge's conclu-sion.We agree with the Administrative Law Judge thatpension benefit levels are a mandatory subject ofbargaining and that the duty to bargain is normally acontinuing one. We do not agree, however, with hisconclusion that the Union did not waive its right tobargain over the pension benefit levels. The partieshad earlier agreed to negotiate pension benefit levelsduring contract negotiations. The subject wasbroached but no proposals were put forth, and whileRespondent clearly stated that any increase wouldhave to come from the total package it was offering,the Union did not pursue the matter, choosinginstead to pursue other contract terms. Under thesecircumstances, and in the absence of an agreement tonegotiate pension benefit levels after the close ofcollective-bargaining negotiations, we find that theUnion's subsequent demand to bargain on pensionsconstituted a "mid" or "in" term attempt to negotiateon a matter covered by the contract. Accordingly, wefind that Respondent did not violate Section 8(a)(5)by refusing to bargain as alleged. We shall thereforedismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.' We note that the "working agreement" arrived at by the parties settingforth what had been agreed to in collective-bargaining negotiations includeda provision concerning pension benefits. We attach no weight to the factthat the provision contained the same language, including the dates, as werecontained in the prioi collective-bargaining agreement. As noted by theAdministrative Law Judge, the language and dates of the old agreementwere contained in the new working agreement because it was expected thatchanges of language would be necessitated by the requirements of theEmployee Retirement Income Security Act. The pension language of the oldagreement was thus inserted as a stop-gap measure and we attach no othermeaning to its inclusion in the working agreement.DECISIONSTATEMENT OF THE CASEHAROLD A. KENNEDY, Administrative Law Judge: Thiscase was heard by me in San Francisco, California, onFebruary 23, 1977. The charge was filed by Local 2131,International Brotherhood of Electrical Workers (Union),on August 18, 1976, and a complaint issued on September28, 1976. The complaint alleged that Respondent TrianglePWC, Inc., a subsidiary of Triangle Industries, Inc., hasrefused to bargain collectively in good faith with the Unioncontrary to Section 8(aX5) and (1) of the National LaborRelations Act, as amended.' The complaint was dulyserved on Respondent, which filed an answer denying thatit had engaged in the alleged unfair labor practices.Upon the entire record, including my observation of thewitnesses and consideration of the briefs filed by theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent admits that it is a Delaware corporationengaged in the manufacture of conduits and cable at itsfacility in Pittsburg, California; that it has sold and shippedproducts in excess of $50,000 to customers located outsidethe State of California; and that it is an employer engagedin commerce and in operations affecting commerce withinthe meaning of the Act. On these admitted facts, I find thatRespondent is now, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11. THE UNIONThe Union admittedly represents a majority of theproduction and maintenance employees of Respondent'sPittsburg facility and is a labor organization within themeaning of Section 2(5) of the Act.I Violation of Sec. 8(aX ) is alleged only as a derivative violation.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESThe Union had negotiated a collective-bargaining agree-ment with Respondent for the 3-year period endingFebruary 16, 1976. The agreement contained a provisionfor an employees' retirement plan that covered the periodfrom February 16, 1970, to February 16, 1975. Theagreement provided for automatic renewal of the retire-ment plan "for successive five year periods, unless eitherparty shall give written notice to the other at least sixty (60)days prior to February 16, 1975 or any subsequentanniversary date of its desire to amend, modify, orterminate this plan."Joseph Ferrito, International representative for Local2131, International Brotherhood of Electrical Workers(IBEW), wrote to Respondent Plant Manager James A.Metz under date of December 5, 1974, advising that "weare informing you that we would like to reopen fordiscussion on increasing Pension Plan benefits."2By letterdated December 19, 1974, Mr. Metz acknowledged Mr.Ferrito's letter and proposed that negotiations on pensionsbe postponed. His letter read in part:It is my suggestion, since no employee will have tenyears seniority or be eligible for pension prior to theyear 1977, that we defer negotiations on the pensionplan until our present labor contract is negotiated,February 1976.With the deferral I would offer that all terms of thenegotiated (1976) pension plan be retroactive to theanniversary date of the present plan, February 16, 1975.On January 10, 1975, Mr. Ferrito wrote back that thedeferral of negotiations until February 1976 was agreeablewith the understanding that "any Pension benefits negoti-ated in February 1976" would be made "retroactive toFebruary 16, 1975."Collective bargaining began in January 1976. There wereapproximately 12 sessions extending over the periodbeginning in January and ending on March 1, 1976, when acontract-without any change being made in the employ-ees' pension plan-was concluded.Mr. Ferrito, the International representative of theIBEW, and Roger Langlois, business manager of Local2131, represented the Union in the negotiations. PeterJohnson, senior vice president in charge of industrial andcommunity relations for Triangle Industries, Inc., and Mr.Metz, plant manager for Triangle PWC, Inc., representedRespondent in the negotiations. Mr. Ferrito attendedapproximately 10 of the sessions, and Mr. Langloisattended about the same number. Either Mr. Ferrito or Mr.Langlois was present at every negotiating session. Accord-ing to Mr. Langlois, Mr. Ferrito "filled me in on meetingsthat I missed, and I filled him in on meetings that hemissed." Mr. Johnson, the chief negotiator for Respondent,thought that he "attended every session in which formalnegotiations took place through the mediation sessions"-2 Mr. Ferrito administered the affairs of Local 2131 during a period theUnion was under trusteeship before Roger Langlois took over as businessmanager for the Union in March 1975.:' At the last session the Company increased its previous offer by "2-1/2cents." and a strike was terminated. Mr. Johnson authorized such offerduring a telephone conversation with Mr. Metz.i.e., all of the sessions except the last one.3Mr. Metz, whoassisted Mr. Johnson in bargaining for Respondent,attended every meeting.A list of 35 proposals was submitted by the Union at theoutset of the negotiations. The list contained no proposalrelating to the pension plan, however. A "Memorandum ofAgreement" (G.C. Exh. 4), which provided for increases inwages and other benefits but nothing in the way ofpensions, was agreed to between the negotiating parties inmid-February 1976. Among the provisions of the memo-randum of agreement were these:I. General wage increase of 20 cents per hour6. Company and Union to meet, study, and reviewthe contents of all job classifications for the purpose ofmore clearly defining each job and correcting inequitiesthat might exist.7. Effective February 16, 1977, 30 cents per hour tobe determined by the Union as wages, benefits, orwages and benefits.8. Effective February 16, 1978, 30 cents per hour tobe determined by the Union as wages, benefits, orwages and benefits.The membership of the Union rejected the proposalscontained in the memorandum of agreement, however, anda strike followed. Two mediation sessions were held.Thereafter, a final bargaining session was held between theparties, and the strike was settled when Respondent offered"2-1/2 cents" more.4According to Vice President Johnson,the negotiated contract gave the Union the option ofdeciding how the money was to be spent, and it elected tospend it as follows:They took it in a wage increase and they took it inmedical benefits, they took it in work shoes, they took itin various other things, but not pensions.Following ratification of the negotiated contract, Mr.Langlois and Mr. Metz met together until sometime inMay "to take the old contract and the new provisions andcombine them and hammer out the new document."General Counsel's Exhibit 5 is such new document, whichwas referred to as the "working contract" betweenRespondent and the Union. Paragraph XVIII thereofprovides that the life of the agreement is to be March 1,1976, to March 1, 1979. Mr. Langlois said he signed theagreement in early May 1976, and Mr. Metz presumablysigned it about the same time.5Article XVI of the working agreement is concerned with"Pension Benefits." Section 1 thereof states that the"Triangle Retirement Plan shall become effective February16, 1970," and section 2 provides that the "TriangleRetirement Plan shall continue in effect until February 16,1975, and shall thereafter be renewed automatically forsuccessive five (5) year periods, unless either party shall4 The first proposal presented by the Company during the strike wasrejected. The strike lasted for about 2 weeks.5 Mr. Metz did not indicate when he signed the working agreement.494 TRIANGLE PWC, INC.give written notice to the other at least sixty (60) days priorto February 16, 1975 or any subsequent anniversary date ofits desire to amend, modify, or terminate this plan." Mr.Langlois gave this explanation of why the 1970 and 1975dates appear in this part of a contract that was to havebeen effective in 1976:A. Well, at the time that we went through articles-went through each article in each section of thecontract, Mr. Metz and I came to this article and wehad no idea what status of negotiations were. We feltthat the safest route would be to leave the old languageas it was, because it was going to be consideredretroactive for any benefits anyway.Q. Did someone say that to you?A. Yes, sir. Mr. Metz mentioned that it would allbe retroactive anyway.Mr. Langlois added that during the period that he andMr. Metz met for the purpose of supplying the language tobe used in the new agreement "Mr. Metz intimated to methat he thought the hold-up" on the pension negotiation"was probably the fact that I wouldn't sign the ERISAdocument saying that it had complied with ERISA."6According to Mr. Langlois "at that point I said if that's theonly hold-up, I'll sign the document" and did so.There is also in the record "a printed version" of thesigned working agreement (G.C. Exh. 12). Section 2 ofarticle XVI as it appears in the printed version indicatesthat the retirement plan is to remain in effect until March1, 1980, and thereafter unless the prescribed 60-day noticeis given by one of the parties. Mr. Langlois indicated thatthe Union did not use the printed version as the Companyhad undertaken to print it on its own without consultinghim about it.7During the period Mr. Langlois and Mr. Metz wereworking on the language to be used in the new contract,Mr. Langlois formally requested that the Companynegotiate new pension benefits. On March 4, 1976, Mr.Langlois wrote to Respondent Plant Manager Metz asfollows:I realize that we have just concluded one of thebitterest negotiations and strikes in the history of thePittsburg Plant, however, there are members who arevery concerned with still another issue, that being theRetirement Plan.The Union representative agreed to delay thenegotiations of Pensions Benefits until the contractended, I don't believe he agreed to ignore the planaltogether.Would you ... let me know when Triangle is able tomeet to discuss increased benefits."ERISA is an acronym for the pension reform law known as theEmployee Retirement Income Security Act, enacted by Congress in 1974.7 Mr. Metz indicated in his testimony that he and Langlois had aproblem "in correcting the language" in the working contract in "twospecific areas that we came to. There was no language covering the pensionand the health insurance..... lAls far as typing and correcting thelanguage. we would allow those items to stand and the pension plan wouldbe corrected by the ERISA changes and the hospitalization and medicalMr. Langlois later wrote to Mr. Johnson on March 31,1976, as follows:I have requested several times that Triangle Corpo-ration and Local 2131 negotiate the Pension benefits asdescribed in Article XV. We agreed to postpone thesenegotiations until the contract negotiations, these havebeen successfully concluded.I await your reply.Neither the March 4 letter to Mr. Metz nor the March 31letter to Mr. Johnson was answered. Mr. Johnon didaddress a letter to IBEW International ReprsentativeFerrito on June 30, 1976, which began:This will confirm the one item that was outstanding inour labor negotiations regarding your selection ofgroup insurance coverage for the future. As I under-stand, your membership ratified the selection of theKaiser Pemanente Medical Care Plan effective July 1,1976.Mr. Johnson included this paragraph near the end of hisletter:Since the above completes all of our obligations agreedto during the previous negotiations, I would look tohave this matter finalized and signed at the earliestpossible date. I am therefore assuming that this memowill serve to bind the parties on those items negotiatedeffective July 1, 1976, and the ultimate signing of ourmaster agreement effective through February 15, 1979.Mr. Langlois responded to Mr. Johnson's June 30 letterto Mr. Ferrito on July 8, 1976, and pointed out:Your letter also makes reference to the "one" outstand-ing item in our Labor Negotiations. Apparentlynegotiations to determine the Retirement benefit levelthat was postponed until contract negotiations has beenoverlooked. This must be dealt with sooner or later.Can we set a date?Mr. Langlois said there was no response to his July 8letter, but he did receive from Mr. Johnson a letter datedJuly 7, 1976, that read in part:I am attaching hereto a copy of the finalized draft ofthe pension plan between Triangle PWC and Local2131 -I.B.E.W. While you did indicate that youpreferred to have the changes between the plans noted,I believe that a full review is in the best interests of bothparties. I have made my review of the plan and thechanges required by E.R.I.S.A. and find that they arecompletely in order....would be changed to comply with the Kaiser Permanente Plan." Thus.according to Mr. Metz, who made most of the changes in the dates in theworking agreement, he and Langlois agreed to leave the dates with respectto pensions the same as they had been in the previous contract. ChiefCompany Spokesman Peter Johnson testified that he was responsible formaking the changes in the dates in art. XVI of the pnnted contract as well asthe "Kaiser Permanente change" therein.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI can assure you that there has been no diminutionof benefits and, in fact, the E.R.I.S.A. changes mightvery well have improved the employees status under theplan ...Since the Union's signature on this plan is necessaryfor I.R.S. approval, I would appreciate your review andreturn to this office at the earliest possible time. Shouldyou have any questions on the attached, I would bepleased to discuss it with you.Mr. Langlois responded to Mr. Johnson's July 20 letter asfollows:The assurances of "No Diminution of Benefits" doesnot amount to negotiation of said benefits. Mr. Ferritoextended the end date of this Pension Plan toaccommodate Triangle Industries, I have signed docu-ments necessary to E.R.I.S.A. and do not intend tojeopardize the benefit level further for the I.R.S.Do you plan to meet with me on this matter todecide on an increase or not?Mr. Langlois testified that the July 20 letter also wentunanswered.Mr. Langlois and Mr. Ferrito testified for the GeneralCounsel, and Mr. Johnson and Mr. Metz testified forRespondent. Each gave his version of what transpiredduring the negotiations.Mr. Langlois thought that it was "implied" thatpension benefits were to be discussed after contractnegotiations were concluded. He indicated that theUnion's position was that "retirement could be dealt withat sometime other than when the pressure was to on tohave the contract negotiated." He acknowledged on cross-examination, however, that it was understood that pensionswere to be discussed during the contract negotiations andthat he had heard, through Mr. Ferrito, that Respondent'sprincipal negotiator, Peter Johnson, had referred to aneconomic "package" during the negotiations, indicating"that any increased benefit of any kind would have tocome out of the same pie."8Mr. Langlois said he did notbring up the subject of pensions during the negotiations,except that he did say to the "committee on the other side"that he intended to negotiate new retirement benefits whenthe 40-page ERISA document was presented by Mr.Johnson toward the end of the negotiations. His remark, hesaid, provoked no response. He declined to sign the ERISAdocument when it was first presented but, as has beennoted, did so later.Respondent's principal spokesman, Peter Johnson, ex-pressed the view that the employees at Respondent'sPittsburg plant considered pensions "not important at thistime" due to their average age and their average seniority.He testified that he first raised the issue of pensions himselfat the second bargaining session, but there was no responsefrom the Union: "they sat there, they listened, and theydidn't even call a caucus." He believed that the Union'sInternational representative, Mr. Ferrito, next brought thesubject up about "mid-way" and again about "2/3rds ofthe way through the negotiations," but, Johnson added, the" Testifying on rebuttal, however, Langlois said he did not understandthat retirement benefits would have to come out of the "whole pie."Union never presented any specific proposal with respectto the retirement plan. Mr. Johnson agreed that Mr.Langlois raised the issue at the end of the negotiationswhen the ERISA document was presented to Langlois forsignature. Mr. Johnson gave this account of the incident:And I said, "We need your signature on this. Weneed it because the government requires it, and we needit for IRS approval of our plan."He said, "Let me take it with me." He said,"Incidentally, what about the pension plan? When arewe going to negotiate it?"I said, "Wait a minute. Don't bargain with me. Thepension plan, if it is going to be part of this thing, thenit should have been part of this thing. If you want tohave it as a part of it, then sit down and we willrenegotiate it, but don't come back to me and ask meabout the pension plan."Mr. Johnson testified that he had engaged in "packagebargaining" during the negotiations which he explained asfollows:Well, what I would do would be to again draw thecircle and then I would just write on the left hand sideof the circle "wages," "group insurance," "pensions,""dental," right on down. Anything you want. You wantthis, here. Whatever it amounts to, whatever piece ofpie it takes. If you want this and it is the whole pie, youtake the whole pie. This is how I negotiate.He said he also explained during the negotiations that hewould have to "cost out" any specific union proposal, buthe did not do so with respect to pensions since none wasever put forward on the subject.9Mr. Ferrito, the IBEW International representative,thought the retirement plan was first brought up byhimself, not Mr. Johnson, "around the sixth bargainingsession." According to Mr. Ferrito, Mr. Johnson at thatpoint acknowledged that "he was fully aware of' the factthat pension benefits were to be negotiated and that "hewould be coming back to us with something." It was alsoMr. Ferrito's recollection that it was he who raised thequestion again at the next-to-last-day of negotiation beforethe strike occurred, when the ERISA document waspresented, and finally once more on the following day. Mr.Ferrito said he reminded Mr. Johnson at that time, the lastday negotiations were held before the strike, that "wehadn't discussed anything at all regarding the pensionprogram." Mr. Ferrito recalled Mr. Johnson's reaction asfollows:A. He says any increased benefits that you arelooking for would have to come out of the pie; the piebeing this diagram that he kept drawing on the boardshowing us where monies and benefits were going, andso forth and so on.Q. Did he refer to the same pie on more than oneoccasion?A. I believe he did.9 Testifying on rebuttal, Langlois disputed the assertion by Mr. Johnsonthat he had called for union proposals on pension benefits.496 TRIANGLE PWC, INC.Q. Did he refer to the same pie in reference to otherbenefits such as dental benefits or health benefits?A. Yes.Q. Was there any other discussion of the retirementplan at this time? Was there any response made to Mr.Johnson's statement?A. Well, we told him we were unhappy with thefact that we hadn't discussed anything, and in our view,we hadn't entered into any meaningful negotiations -meaningful or unmeaningful for that matter.Mr. Ferrito did concede that the Company had not"agreed" to negotiate increased pensions after the contractnegotiations had been concluded.'°DiscussionThere is no question about the fact that retirementbenefits are a mandatory subject of bargaining and that anemployer violates Section 8(a)(5) of the Act by refusing tobargain on such an issue. See Fibreboard Paper ProductsCorp. v. N.L.R.B., 379 U.S. 203 (1964); Inland SteelCompany v. N.LR.B., 170 F.2d 247 (C.A. 7, 1948), cert.denied 336 U.S. 960 (1949); T. T.P. Corporation Jarn HandyProductions Division, etc., 190 NLRB 240 (1971). The dutyto bargain about unwritten terms dealing with "wages,hours and other conditions of labor" is a continuing one.Long Lake Lumber Company 160 NLRB 1475 (1966).Respondent contends that it did not unlawfully refuse tobargain with the Union on the issue of improved retirementbenefits but was available and willing to bargain on theissue up until the signing of the collective-bargainingagreement on March 1, 1976. Respondent asserts that theUnion, on the other hand, showed no interest on thesubject and refused to pursue the subject. In short,Respondent argues that the Union waived its right tonegotiate any improved pension benefits.The General Counsel contends, however, that the Uniondid not waive its right to bargain for improved pensionbenefits, and Respondent has refused to do so in goodfaith. According to the General Counsel, two separatenegotiations were contemplated-one for the collective-bargaining agreement and one for improved retirementbenefits. The General Counsel maintains that Respondenthas sought "to avoid and sidestep negotiations relating toretirement."In its decision in The Press Company, Incorporated, 121NLRB 976, 977-978 (1958), the Board stated:It is well established Board precedent that, although asubject has been discussed in precontract negotiationsand has not been specifically covered in the resultingcontract, the employer violates Section 8(a)(5) of theAct if during the contract term he refuses to bargain, or"' Mr. Metz testified that he had not indicated to either Mr. Ferrito orMr. Langlois that the Company would defer negotiation of pension benefitsuntil after the 1976 collective-bargaining agreement was concluded." The Board's footnote for this proposition read: "See Tide WaterA iocialed Oil Co;mpant. 85 NLRB 1096: Jacobs Manufacturing Companr, 94NLRB 1214: Vash-Finch Comparon. 103 NLRB 1695: International NewsServiwe Divivion of The Hearst Corporation, 113 NLRB 1067." See also theBoard's discussion of waiver in New York Mirror, 151 NLRB 834( 1965).I` In Radioear. supra, the Board said [at 363. citing its initial Decision] ittakes unilateral action with respect to the particularsubject, unless it can be said from an evaluation of theprior negotiations that the matter was "fully discussed"or "consciously explored" and the union "consciouslyyielded" or clearly and unmistakably waived its interestin the matter.The courts have consistently held that the relinquishmentof a union's right to bargain on mandatory subjects mustbe in "clear and unmistakable" language. N.L R.B. v. TheItem Company, 220 F.2d 956 (C.A. 5, 1955), cert. denied350 U.S. 836; The Timken Roller Bearing Company v.N.L.R.B., 325 F.2d 746 (C.A. 6, 1963), cert. denied 376 U.S.971 (1964); N.LR.B. v. Perkins Machine Company, 326F.2d 488, (C.A. I, 1964). "Silence in the bargainingagreement ...does not meet the test," Timken RollerBearing Co., supra.The Board has more recently stated that it would not"apply a rigid formula to the question of the employer'sbargaining obligation after a contract has been reached,"Radioear Corporation, 214 NLRB 362 (1974), but will,instead, look "to a variety of factors, including the evidenceof contract negotiations, the precise working of the relevantcontractual provisions, and the completeness of thebargaining agreement," Bancroft-Whitney Co., Inc., 214NLRB 57 (1974)i12Having considered the terms of the working agreement,as well as the facts and circumstances surrounding itsnegotiation, I conclude that the Union did not waive itsstatutory right to bargain on the issue of improved pensionbenefits.It is significant, first of all, that there was no "zipper" or"wrap-up" clause included in the working agreement thatsuggests that the agreement is the full and completeexpression of the parties. This is entirely consistent, ofcourse, with the position of the General Counsel that theparties contemplated discussion of changes in the Compa-ny's pension plan after the collective-bargaining agreementhad been concluded. This is not to suggest, however, thatthe inclusion of a zipper or wrap-up clause alone wouldhave constituted a waiver of the Union's right to bargainon the pension issue. See, for example, The Bunker HillCompany, 208 NLRB 27 (1973).The issue of improved pension benefits was certainly notfully discussed or consciously explored by the parties.There was no agreement reached on the issue of pensionsat all. While the parties did not expressly agree to pursuethe subject of pensions after the collective-bargainingagreement had been negotiated, I am of the view that bothwere of that mind. Mr. Langlois and Mr. Ferrito were bothunder the impression that pension negotiations wouldfollow, and Mr. Metz seems to have conceded as much.Mr. Langlois and Mr. Metz, who were called upon tosupply the appropriate language in the new contractwould consider such factors (also mentioned in its prior decision in the case.199 NLRB 1161 (1972)) as:"(a) the precise wording of, and emphasis placed upon. any zipperclause agreed upon; (b) other proposals advanced and accepted orrejected during bargaining; (c) the completeness of the bargainingagreement as an 'integration'-hence the applicability or inapplicabilityof the parol evidence rule; and (d) practices by the same parties, orother parties, under other collective bargaining agreements."497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsistent with what had been agreed upon, were uncertainwhat they should do about the pension provision. Theywere uncertain about the effect of the ERISA documentand what dates to insert. The language and dates used inthe prior agreement were retained in the working agree-ment, but Mr. Johnson ordered the printing of theagreement with a new 1980 expiration date.13Mr. Johnson was naturally interested in keeping thecost of wages and other employee benefits, includingpensions, at a level that the Company could afford. Heutilized the "package" or "pie" bargaining technique withthat thought in mind. No doubt he hoped that he coulddispose of the pension issue during the negotiations of thatcollective-bargaining agreement if he could, but he wasunable to do so.'4While asserting at one point in its brief that there hadbeen bargaining on the issue of pensions, Respondentindicates elsewhere that the Union was not interested in thesubject, at least not until after the working agreement wassigned. Citing N.L.R.B. v. Columbian Enameling & Stamp-ing Co., Inc., 306 U.S. 292 (1939), Respondent contendsthat it was not required to bargain as it was not asked to doso until after March 1, 1976, when the working agreementwas signed. However, Respondent's argument assumes,incorrectly, that there had been bargaining on the subjectof pensions prior to March 1 and that the workingagreement signed on that date represented a completeagreement that wrapped up all subjects to be negotiated,including improved pension benefits. 5There was no doubt"hard bargaining" on other issues but no real bargainingon the issue of pensions either before March I when theUnion admittedly sought only to dispose of more pressingissues or thereafter because Respondent refused to do so.Respondent contends that Nevada Cement Company, 181NLRB 738 (1970), decided "the very issue" involved hereand asserts, in fact, that Respondent's position is even"stronger since it did discuss pensions ...." The NevadaCement case, however, is inapposite. The parties in thatcase had, in 1967, negotiated and agreed to a collective-bargaining contract, which was to expire on May 1, 1970,but contained a paragraph that provided that a "supple-mental income plan," referred to as SIP, "shall continueuntil May 1, 1968." The union, which had declined toexecute the negotiated agreement, thereafter in Februaryand March 1968 sought to have the company bargain':1 Federal approval of the employee retirement plan required thesignature of a union official on the ERISA document, but the ERISAdocument was not involved in the issue of bargaining with regard toincreased pension benefits.1I This is not a case like Medicenter, Mid-South Hospital, 221 NLRB 670(1975). where the employer was "eager" to bargain and the "Union wascontent do do nothing but protest." Neither Mr. Ferrito nor Mr. Langloisrecalled that Johnson brought up the subject of pensions as he had claimed.15 In Columbian Enameling, supra, a new collective-bargaining agreementhad not been negotiated after the union began to make "various demands"on the company as here. Further, the president of Columbian Enameling &Stamping Co. had met with Department of Labor conciliators during astrike and expressed a willingness to confer with representatives of theunion, but the latter gave no expression of a desire to negotiate for "somedays."Certainly, Respondent was not "available and willing" to discusspensions after March 1, the date the working agreement was signed, eventhough the agreement did not reflect any understanding of the parties onthat subject. Thus. it cannot be said that Respondent bargained in goodfaith on improved pension benefits after that date.about the supplemental income plan. Understandably, theBoard's Trial Examiner found that the union had waivedits right to negotiate and bargain about SIP. Said the TrialExaminer [at 741], whose ruling was affirmed by the Board[at 741 ]:Here the contract found by the Board to have been theactual agreement of the parties specifically includedSIP and specifically provided that the contract couldnot be reopened until 1970. Patently inclusion of thespecific subject matter in the contract constitutes themost clear and unmistakable evidence possible, andparties should not be permitted, contrary to the specificprovisions of their contracts, to insist upon bargainingabout a subject matter specifically included therein....[T]he Board in the prior proceeding specificallyfound that the written contract submitted by Respon-dent embodied the terms of the agreement arrived atbetween the parties, that no representative of theUnions had ever questioned the wording or language ofsuch written contract, and that the Unions had violatedthe Act by refusing to sign such written contract.Clearly an employer cannot be found guilty of refusingto bargain about a subject matter specifically coveredby a contract found to be the current agreement of theparties by the Board, which specifically provides that itcannot be reopened until 1970 ....In the case at bar, the Union has not insisted thatRespondent bargain on pensions at a time when thecontract did not allow it. Nor does the new workingagreement negotiated between the parties reflect anyagreement on the subject of pensions. t6Based upon the foregoing, and the entire record, I findthat Respondent, commencing on or about March 4, 1976,and continuing thereafter, violated Section 8(a)(5) and (I)of the Act by refusing to bargain with the Union withrespect to improved pension benefits.Based upon the foregoing, and the entire record, I makethe following:CONCLUSIONS OF LAWI. Respondent Triangle PWC, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Nor does N. LR.B. v. Benne Katz d/b/a Williamsburg Steel ProductsCompany, 369 U.S. 736 (1962), cited by Respondent. require a differentholding. The Supreme Court in that case simply held that an employer'sunilateral changes in employment conditions under negotiation constituteda violation of Sec. 8(aX5) of the Act.i6 International News Service Division of the Hearst Corporation, 113NLRB 1067 (1955), also cited by Respondent. is likewise inapposite and ofno assistance to Respondent. There the charging party union sought dunngthe term of an existing contract certain employee "information" which ithad originally sought at the beginning of the negotiation of the contract butlater abandoned before a complete agreement was consummated. TheBoard majority's description of that case as one involving "a situation ...in which it was shown that the parties not only bargained pro and con withrespect to an information clause, but also, having come to terms on thematter, inserted in their contract, not what one party originally sought, but ameasure that compromised their differences," sufficiently distinguishes thecase from the instant matter.498 TRIANGLE PWC, INC.2. Local 2131, International Brotherhood of ElectricalWorkers, the Union, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees of theRespondent at its Pittsburg, California, plant, excluding alloffice clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective-bargaining within the meaning ofSection 9(b) of the Act.4. At all times material herein the Union has been theexclusive representative of all the employees in theaforesaid bargaining unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5. By refusing on or about March 4, 1976, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent in theappropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX5) and (1) of the Act, I shall recommend that itcease and desist therefrom and, upon request, bargaincollectively with the Union as the exclusive representativeof all employees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in asigned agreement.[Recommended Order omitted from publication.]499